Citation Nr: 0702614	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  03-33 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
bilateral pterygium for the period prior to December 22, 
2005. 

2.  Entitlement to a rating in excess of 40 percent for 
bilateral pterygium for the period beginning December 22, 
2005.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had active duty from September 1968 to September 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision, which decreased the 
veteran's bilateral pterygium from 20 percent disabling to 10 
percent disabling from July 22, 2002.  Subsequently, in a 
July 2004 rating decision, the RO increased the veteran's 
bilateral pterygium from 10 percent disabling to 20 percent 
disabling from July 22, 2002.  Then in February 2006, his 
bilateral pterygium was increased to 40 percent disabling 
from December 22, 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA examination reports and VA treatment records reflect 
numerous notations of visual acuity.  Notably, the following 
visual acuity readings have been shown for the right and left 
eye, respectively:  a September 2004 VA treatment record 
noted 20/50 and 20/400, an October 2005 treatment record 
noted 20/50 and 20/200, and December 2005 VA examination 
report noted 20/50 and 20/400.  Also the December 2005 VA 
examination report noted that the veteran had recurrent re-
growth of pterygium, his right cornea was clear with no 
pathology in the visual axis, and the left cornea showed 
scarring in the visual axis.  The report further found 
cataracts in both eyes and that the maculae in both eyes were 
clear and flat with no pathology noted.  The veteran's visual 
acuity readings noted in various reports, including the 
readings listed above, do not account for the portion of 
vision loss due to pterygium and not other pathology.  
Therefore, an examination of the veteran's eye and review of 
the veteran's claims folder is necessary on remand to 
determine loss of vision due to service-connected pterygium. 



Accordingly, the case is REMANDED for the following action:

1.	VA should afford the veteran an eye 
examination.  The claims folder and a 
copy of this Remand must be made 
available to the examiner who should 
indicate on the examination report that 
(s)he has reviewed the folder in 
conjunction with the examination.  Any 
indicated studies should be performed 
and the examination report should 
comply with all AMIE protocols for 
rating eye disorders. 

The examiner should opine as to which 
portion of the veteran's current 
defective visual acuity is due to his 
service-connected pterygium or due to 
other causes.  
The examiner should also address the 
visual acuity readings noted in the 
claims folder (particularly those noted 
in the September 2004 and October 2005 
VA treatment records and December 2005 
VA examination report) and opine which 
portion of vision loss is due to 
pterygium or other causes.

2.	Thereafter, the RO should readjudicate 
the issues on appeal.  All applicable 
laws and regulations should be 
considered.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided 
with a supplemental statement of the 
case (SSOC). An appropriate period of 
time should be allowed for response.  
 
No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2006).   The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


